PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,761,598
Issue Date: September 01, 2020
Application No. 16/360,116
Filing or 371(c) Date: March 21, 2019
Attorney Docket No. ON025.96210CON  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed December 06, 2021. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.29(k) states: If status as a micro entity is established in good faith in an application or patent, and fees as a micro entity are paid in good faith in the application or patent, and it is later discovered that such micro entity status either was established in error, or that the Office was not notified of a loss of entitlement to micro entity status as required by paragraph (i) of this section through error, the error will be excused upon compliance with the separate submission and itemization requirements of paragraph (k)(1) of this section and the deficiency payment requirement of paragraph (k)(2) of this section. 

(1) Any paper submitted under this paragraph must be limited to the deficiency payment (all fees paid in error) required for a single application or patent. Where more than one application or patent is involved, separate submissions of deficiency payments are required for each application or patent (see § 1.4(b)). The paper must contain an itemization of the total deficiency payment for the single application or patent and include the following information: 

(i) Each particular type of fee that was erroneously paid as a micro entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a small or non-small entity, as applicable; 

(ii) The micro entity fee actually paid, and the date on which it was paid; 

(iii) The deficiency owed amount (for each fee erroneously paid); and 

(iv) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts as set forth in paragraph (k)(2) of this section.

Requirement(s) (ii) appears to have been met.  However, the instant request does not fully comply with the requirements of (i), (iii) and (iv) as listed above.  In this regard, petitioner has failed to list the correct current small entity fee as required in (i) (see fee code 3814) as well as the deficiency amount owed as required in (iii).  As a result, requirement (iv) has not been met.  Accordingly, the request cannot be accepted at this time.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By FAX:		(571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 


Telephone inquiries regarding this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).